Citation Nr: 0322170	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
disabling for degenerative joint disease of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO assigned a 20 percent disability 
evaluation for degenerative joint disease of the right 
shoulder.

The veteran presented oral testimony at a personal hearing 
via a video conference at the RO before the undersigned 
Veterans Law Judge in July 2002, a transcript of which has 
been associated with the claims file.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).
In November 2002 the Board sent a letter notifying the 
veteran of the passage of the VCAA, the evidence necessary to 
substantiate his claim for an increased rating for 
degenerative joint disease of the right shoulder, what 
information or evidence he needed to submit and what VA would 
do to assist him.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which allows the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
requires a response period of "not less than 30 days to 
respond to the notice."  The CAFC held this is contrary to 
38 U.S.C. § 5103(b) which provides the claimant one year to 
submit evidence.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA compels remand.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant was notified in June 2003 that the Board was 
developing the case and had requested his VA outpatient 
treatment records and that an examination be scheduled at the 
VA Medical Center in Portland, Oregon.  VA outpatient 
treatment records were received and attached to the claims 
file.  Although a VA examination was requested, there is no 
indication that an examination was scheduled.    

In Disabled American Veterans, supra, the CAFC determined 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Although development was initiated, it was not completed by 
the Board, and in accordance with the recent CAFC decision in 
Disabled American Veterans, the case is remanded so that 
development can be completed and initial consideration of the 
additional evidence obtained will be by the VBA AMC.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
VBA AMC should advise the appellant that 
he has up to one year after the VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the on-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  The VBA AMC should then 
conduct any necessary development brought 
about by the appellant's responses.

3.  The VBA AMC should first check to see 
if an examination has been scheduled in 
response to a May 2003 request.  If one 
has been scheduled and the veteran 
reported for the examination, please 
obtain a copy of the examination report 
and associate it with the claims file.

If the requested examination has not yet 
been scheduled, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination by an orthopedic surgeon or 
other available medical specialist 
including on a fee basis if necessary to 
show the nature and extent of disability 
from degenerative joint disease of the 
right shoulder.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to, and thoroughly 
reviewed by, the examining orthopedic 
surgeon prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist should expressly 
comment in the examination report that 
the claims file was in fact reviewed in 
conjunction with the examination and the 
veteran's relevant medical records have 
been appropriately considered.  Any 
further indicated special studies should 
be conducted. 

The VA physician must make detailed and 
comprehensive findings regarding the 
pain, discomfort, and functional 
limitations or loss, inter alia, produced 
by the service-connected right shoulder 
disability.  The VA physician must 
discuss any functional loss or limitation 
due to pain.  


A mere reporting of the veteran's 
relevant symptomatology is not 
sufficient.  The symptomatology should, 
instead, be related in common and 
practical terms.  The VA physician should 
state an opinion as to the overall 
severity of the right shoulder 
disability.  

The orthopedic surgeon must express an 
opinion as to the degree of limitation of 
motion for the right shoulder (including 
pain on motion) and relate what 
encompasses normal range-of-motion for a 
shoulder.  The right shoulder joint 
should be tested for pain on both active 
and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with 
the range of the opposite undamaged 
joint. 

The orthopedic surgeon must further make 
findings regarding swelling, deformity, 
muscle atrophy or weakness, 
incoordination, impaired ability to 
execute skilled movements smoothly, and 
any other pertinent symptoms. 

The orthopedic surgeon should also 
express an opinion as to the effect of 
the right shoulder disability on the 
veteran's employability. 

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
requested development by the Board has 
been completed.  



In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of the 
development memorandum or remand, and if 
they are not, the VBA AMC should 
implement corrective procedures, 
including the scheduling of an additional 
examination if warranted.  The Board errs 
as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
a disability rating in excess of 20 
percent disabling for degenerative joint 
disease of the right shoulder.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the CAVC.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


